Citation Nr: 0406700
Decision Date: 03/15/04	Archive Date: 09/01/04

DOCKET NO. 03-03 007A                       DATE MAR 15 2004


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York

THE ISSUE

Entitlement to increased apportionment.

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

INTRODUCTION

The veteran had active duty service from July 1975 to September 1978.



This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 Special Apportionment Decision of the RO. The Board notes that the veteran is 100 percent service-connected for schizophrenia. In a September 2001 RO decision, the veteran was found competent to handle disbursement of funds.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

In her April 1996 claim for entitlement to apportionment of the veteran's compensation benefits, the appellant indicated that she was the estranged girlfriend of the veteran and that she had custody of their infant son. In an April 1997 Special Apportionment Decision, the RO granted her apportionment in the amount of $100.

In June 1997, the RO received notice the birth certificate of the veteran's second son with the appellant. Subsequently, in a July 1997 Special Apportionment Decision, the RO granted an additional $59 to the appellant's apportionment award to include the veteran's second child. The appellant's total monthly apportionment award was $159. In a June 2000 statement, the appellant requested an increased apportionment to support her two children. In August 2000, the RO sent the veteran and the appellant each notice letters regarding the appellant's increased apportionment claim. The RO asked the two parties to submit monthly expense and income statements.

In an August 2000 statement in support of claim, the appellant reported her financial status. The veteran failed to respond to the August 2000 notice letter. Subsequently, the RO granted the appellant increased apportionment in the amount

- 2 


of $41. The total amount of the apportionment was $200. In a letter dated in October 2000, the RO notified the veteran of the increased apportionment award to the appellant. In March 2001, the RO received the appellant's claim for an increased apportionment, arguing that the October 2000 increase was insufficient. The veteran failed to respond to the RO's May 2001 request for financial information.

In a March 2002 Special Apportionment Decision, the RO denied the appellant's claim for increased apportionment because her apportioned share of the veteran's VA benefit already exceeded the "$148 a month that at 100% veteran receives for two children." The appellant timely appealed that decision and elected the traditional appeal process.

The Board notes that in a February 2003 letter, the RO informed the veteran of adjustments in his VA compensation award to include a grant of additional allowances for his two children from his current girlfriend. The RO also continued the apportionment for his spouse and two dependents (the appellant's children).

In this case, the governing statute pertaining to apportionment of benefits is 38 U.S.C.A. § 5307, and the regulations pertaining to apportionment may be found at 38 C.F.R. §§ 3.450, 3.461, 13.70, 21.276, 21.330. See also Hall v. Brown, 5 Vet. App. 294 (1993); Costa v. West, 11 Vet. App.102 (1998). Regardless of any other provision regarding apportionment, however, where hardship is shown to exist, VA compensation may be specially apportioned between the veteran and his children on the basis of the facts in the individual case as long as it does not cause undue hardship to the veteran or the other persons in interest. 38 C.F .R. § 3.451 (2003).

The Board notes that further development is necessary to fairly decide the appellant's appeal for increased apportionment. While the facts pertinent to the appellant's claim for increased apportionment are few, she has stated that her

- 3 




monthly expenses exceeds her income. The veteran has yet to provide any current statement of his financial status. Based on a review of the record, there is nothing that is dispositive that a grant of increased apportionment would constitute undue hardship on the veteran. Thus, given that apportionment is primarily a fact-driven issue, and that the Board's decision turns on evidence of the financial status of the veteran and the appellant, more information is required.

Accordingly, this case is REMANDED for the following actions:

1. The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102,5103, and 5103A (West 2002) are fully complied with and satisfied. See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2. The RO should again request the veteran to provide a detailed statement of his monthly expenses and income from any source, to include employment income, SSA benefits, or public assistance benefits.

3. The RO should contact the appellant and request that she provide a current detailed statement of her monthly expenses and income from any source, to include employment income, SSA benefits, or public assistance benefits.

4. After the development requested above has been completed to the extent possible, the RO should readjudicate the appellant's claims. If the benefits sought

- 4


continue to be denied, the RO should issue a supplemental statement of the case and give the appellant the opportunity to respond.. Thereafter, if appropriate, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

ROBERT P. REGAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 5 
- 
- 
- 

